In the United States Court of Federal
                      Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 10-802V
                             (E-Filed: March 22, 2013)

* * * * * * * * * * * * * * *
JAMES SEYKORA,              *                    UNPUBLISHED
                            *
            Petitioner,     *                    Special Master
                            *                    Hamilton-Fieldman
         v.                 *
                            *                    Influenza (Flu) vaccine; Myelopathy;
SECRETARY OF HEALTH AND     *                    Frozen Shoulder Syndrome; Damages;
HUMAN SERVICES,             *                    Stipulation.
                            *
            Respondent.     *
* * * * * * * * * * * * * * *

Dianna Lynn Stadelnikas, Sarasota, FL, for Petitioner

Ann Donohue Martin, Washington, DC, for Respondent

                        DECISION AWARDING DAMAGES1

      On November 17, 2010, Petitioner, James Seykora, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that he suffered an acute onset of weakness, characterized
as myelopathy of the left arm and shoulder, and subsequent “frozen shoulder” syndrome,

1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.


                                             1
as a result of receiving an influenza (flu) vaccine on October 15, 2008.2

        Respondent denies that Petitioner’s influenza vaccine caused an anterior
myelopathy of the left arm and shoulder, frozen shoulder syndrome, and/or any other
injury, and denies that Petitioner experienced the residual effects of any vaccine-related
injury for more than six months. Nonetheless, both parties, while maintaining their above
stated positions, agreed in a Stipulation, filed March 20, 2013, (“Stipulation”) that the
issues before them can be settled and that a decision should be entered awarding
Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       1) A lump sum of $82,500.00 in the form of a check payable to Petitioner.


       The above amounts represent compensation for all damages that would be
available under 42 U.S.C. ' 300aa-15(a). Stipulation ¶ 8.


       The undersigned approves the requested amount for Petitioner’s compensation. In
the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa Hamilton-Fieldman
                                                 Lisa Hamilton-Fieldman
                                                 Special Master



       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             2